PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/310,827
Filing Date: 18 Dec 2018
Appellant(s): Alonso Lopez et al.



__________________
Brandon G. Braun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/12/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/25/2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the appellant argues that “Le Cordon Bleu does not describe ‘a connecting channel fluidically connecting the second mixture-distribution chamber to the mixture outlet openings of the first mixture-distribution chamber’ as recited in claim 16.” However, Maughan discloses that the second mixture-distribution chamber 138 is fluidically connected to the mixture outlet openings 122 of the first mixture distribution chamber 140. Le Cordon Bleu is only relied upon to teach channels that direct flow from the second mixture distribution chamber to mixture-outlet openings. The mixture-outlet openings of Maughan are shared by the first and second chambers which would not be altered by the provision of channels leading to the mixture-outlet openings. The examiner points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the inclusion of the channels as taught by Le Cordon Bleu for directing the mixture from the second distribution chamber to the shared mixture outlet openings of Maughan would result in “a connecting channel fluidically connecting the second mixture-distribution chamber to the mixture outlet openings of the first mixture-distribution chamber.
In response to the appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner notes that Le Cordon Bleu teaches “This judicious arrangement of channels 15 and 18 and the means for adjusting the supply of air and gas give this dual operating burner the essential qualities for good and economical combustion” (page 3, line 3 of the translation). Therefore, the motivation, taken from the secondary reference, suggests that providing channels promotes good combustion. 
The appellant presents similar argument for independent claim 30 such that the same response above applies.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                     

                                                                                                                                                                                   /BRIAN L CASLER/Management Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.